tcmemo_2008_145 united_states tax_court thomas j and bonnie f ratke petitioners v commissioner of internal revenue respondent docket no 9641-01l filed date in connection with ps’ motions under sec_7430 and sec_6673 i r c ps move to compel stipulations under rule f tax_court rules_of_practice and procedure r objects to the motion to compel held r’s general objections to the motion to compel are overruled held further r’s objections to specific proposed stipulations are sustained in large part and overruled in part this opinion supplements ratke v commissioner tcmemo_2004_86 and 129_tc_45 jack b schiffman for petitioners robert m fowler for respondent supplemental memorandum opinion chabot judge this matter is before us on petitioners’ motion to compel stipulations pursuant to rule f in connection with their motion for award of reasonable litigation and administrative costs under section as well as their motion for sanctions under sec_6673 in the instant collection proceeding the issues for decision are whether petitioners’ motion to compel stipulations was filed timely whether petitioners’ motion to compel stipulations sufficiently comports with the requirements of rule f and whether petitioners’ proposed stipulations should be deemed admitted unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure unless indicated otherwise all section references are to sections of the internal_revenue_code_of_1986 as in effect for proceedings commenced on the day the petition in the instant case was filed background when the petition was filed in the instant case petitioners resided in arizona the parties have filed fairly extensive stipulations with respect to petitioners’ motions under sec_7430 and sec_6673 these stipulations and the stipulated exhibits are incorporated herein by this reference petitioners’ deficiency case in this court was settled and decision was entered pursuant to the parties’ stipulated agreement a dispute arose regarding the meaning of that stipulated agreement leading to the instant collections case this dispute was resolved in petitioners’ favor by our opinion in ratke v commissioner tcmemo_2004_86 thereafter petitioners moved for an award of costs under sec_7430 and later moved for sanctions under sec_6673 in connection with these motions petitioners moved to require disclosure of two memoranda our opinion in 129_tc_45 resolved that matter in respondent’s favor petitioners’ motion to compel stipulations also in connection with petitioners’ motions under sec_7430 and sec_6673 is the matter before us at this stage of the proceedings in the instant case a parties’ contentions conclusions discussion petitioners contend that the matters proposed for stipulation are relevant to critical factual issues the court will need to consider when ruling on petitioners’ motions under sec_7430 and sec_6673 respondent argues petitioners’ motion is untimely petitioners’ motion does not comport with the requirements of rule f and petitioners’ proposed stipulations are not appropriate for stipulation petitioners’ motion to compel stipulations is timely and in general sufficiently comports with the requirements of rule f we shall grant petitioners’ motion as to the first sentence of petitioners’ proposed stipulation petitioners’ proposed stipulation and the first sentence of petitioners’ proposed stipulation in all other respects we shall deny petitioners’ motion b analysi sec_1 in general the stipulation process is the bedrock of tax_court_practice and is designed as an aid to the more expeditious trial of cases as well as for settlement purposes 61_tc_691 the stipulation process serves the same function with respect to disposition of posttrial motions such as the motions in the instant case as the process serves with respect to trials see eg 124_tc_286 affd 192_fedappx_212 4th cir 100_tc_88 rule governs the court’s approach to stipulations as well as the mechanical process by which stipulations are made see rule a we have set forth in the margin portions of rule that are helpful to our analysis of the motion now before us and also portions that the parties must consider in their continued dealings in the instant case rule provides in pertinent part as follows rule stipulations for trial a stipulations required general the parties are required to stipulate to the fullest extent to which complete or qualified_agreement can or fairly should be reached all matters not privileged which are relevant to the pending case regardless of whether such matters involve fact or opinion or the application of law to fact included in matters required to be stipulated are all facts all documents and papers or contents or aspects thereof and all evidence which fairly should not be in dispute where the truth or authenticity of facts or evidence claimed to be relevant by one party is not disputed an objection on the ground of materiality or relevance may be noted by any other party but is not to be regarded as just cause for refusal to stipulate the requirement of stipulation applies under this rule without regard to where the burden_of_proof may lie with respect to the matters involved documents or papers or other exhibits annexed to or filed with the stipulation shall be considered to be part of the stipulation e binding effect a stipulation shall be treated to the extent of its terms as a conclusive admission by the parties to the stipulation unless otherwise permitted by the court or agreed upon by those parties the court will not permit a party to a stipulation to qualify change or contradict a continued we consider first the question of the timeliness of petitioners’ motion to compel stipulations then the effect of the specific requirements of rule f then the application of rule to each of the stipulations petitioners seek to compel continued stipulation in whole or in part except that it may do so where justice requires a stipulation and the admissions therein shall be binding and have effect only in the pending case and not for any other purpose and cannot be used against any of the parties thereto in any other case or proceeding f noncompliance by a party motion_to_compel_stipulation if after the date_of_issuance of trial notice in a case a party has refused or failed to confer with an adversary with respect to entering into a stipulation in accordance with this rule or a party has refused or failed to make such a stipulation of any matter within the terms of this rule the party proposing to stipulate may at a time not later than days prior to the date set for call of the case from a trial calendar file a motion with the court for an order directing the delinquent party to show cause why the matters covered in the motion should not be deemed admitted for the purposes of the case the motion shall a show with particularity and by separately numbered paragraphs each matter which is claimed for stipulation b set forth in express language the specific stipulation which the moving party proposes with respect to each such matter and annex thereto or make available to the court and the other parties each document or other paper as to which the moving party desires a stipulation c set forth the sources reasons and basis for claiming with respect to each such matter that it should be stipulated d show that opposing counsel or the other parties have had reasonable access to those sources or basis for stipulation and have been informed of the reasons for stipulation and e show proof of service of a copy of the motion on opposing counsel or the other parties timeliness respondent argues that petitioners’ motion to compel stipulations is not timely respondent points out that petitioners’ motion to compel stipulations was filed shortly before the parties were scheduled to file their legal memoranda on petitioners’ motions under sec_7430 and sec_6673 respondent further claims that the court’s scheduling orders clearly anticipated that the stipulation process would have been completed at the late date petitioners filed their rule f motion petitioners contend that the cause of their motion to compel and the resulting delay in further proceedings in their motions under sec_7430 and sec_6673 was respondent’s refusal to agree to their proposed stipulations both sides agree that the 45-day rule_of rule f does not strictly apply to petitioners’ motion to compel stipulations we have examined the materials submitted by both sides on this matter these materials show that the stipulation process which had hitherto produced much material that was submitted to the court was breaking down petitioners’ motion to compel has contributed to the delay but the basic cause was each side’s increasing unwillingness to resolve stipulation disputes in a reasonable manner petitioners’ motion essentially served to bring this breakdown to the attention of the court we have concluded that the purposes of rule would not be served by sustaining respondent’s timeliness objection to the granting of petitioners’ motion to compel stipulations we hold for petitioners on this matter requirements of rule f --conditions necessary for filing motion format of motion respondent argues that the conditions necessary for filing a motion under rule f have not been met because respondent has neither refused nor failed to either confer with petitioners regarding the stipulations or stipulate any matter within the terms of rule respondent also contends that petitioners’ motion to compel stipulations does not comply with four of the five form requirements specified in the text of rule f petitioners reply that respondent’s efforts were not enough to complete the stipulation process also petitioners attach additional communications including two communications after petitioners’ motion to compel stipulations was filed proposing numerous other stipulations by and large respondent’s analysis of the formal defects in petitioners’ motion is correct however we have concluded that respondent concedes only that petitioners’ motion complies with rule f e in that it includes the required certificate of service on respondent’s counsel it is better to take those defects into account in analyzing petitioners’ specific proposed stipulations rather than to deny petitioners’ motion in toto we hold for petitioners on this matter but not completely petitioners’ proposed stipulations petitioners in their motion to compel stipulations interspersed numbered paragraphs headed matters claimed for stipulation with numbered paragraphs headed proposed stipulations in the response to petitioners’ motion respondent followed petitioners’ numbering system to facilitate our analysis and the parties’ understanding we will also use petitioners’ numbers for the proposed stipulations--2 and a and and a --in this report we have reproduced the proposed stipulations literally as they appear in petitioners’ motion any stipulations resulting from our action on petitioners’ motion to compel stipulations shall be appropriately renumbered to take into account the stipulations already filed in the instant case also minor errors shall be corrected a proposed stipulation when a case is settled and the stipulated decision document is prepared by an appeals officer it is respondent’s policy to require its litigation counsel to review the computational documents audit statement to determine whether the amounts set forth in the computational documents audit statement are consistent with the amounts that are required to be set forth in the stipulated decision if the amounts set forth in the computational documents audit statement are not consistent with the amounts that are required to be set forth in the stipulated decision respondent’s litigating counsel is responsible for assuring that any agreements between the parties of additional_amounts that are set forth in the computational documents audit statement as being owed are stipulated to as a below_the_line stipulation in the stipulated decision filed with the tax_court rule a provides included in matters required to be stipulated are all facts all documents and papers or contents or aspects thereof and all evidence which fairly should not be in dispute emphasis added respondent states respondent does not believe that he has any policy resembling what petitioners have described especially one referring to the particular responsibility of its attorneys respondent offered to stipulate to a provision of its manual discussing the situation similar to the situation petitioners have described in paragraph petitioners failed in both their motion papers and their reply to respondent’s response to present any source reason or basis see rule f c for our concluding that respondent has the policy described in petitioners’ proposed stipulation in the light of respondent’s denial and taking into account respondent’s offer to stipulate a provision in respondent’s manual we conclude that we shall not compel stipulation of petitioners’ proposed stipulation we hold for respondent on this matter b proposed stipulation respondent’s attorney ann welhaf was respondent’s litigation counsel in docket no she was responsible for reviewing the computational documents audit statement and the stipulated decision document prepared by appeals officer cary reese in the prior tax_court case docket no respondent’s response does not deny the truth of the first sentence of petitioners’ proposed stipulation as to the second sentence respondent states there are no policies that spell out the duties of respondent’s attorneys in the detail that petitioners are seeking to attribute respondent notes that the parties have stipulated that ms welhaf reviewed the proposed decision document see of the second supplemental stipulation of facts petitioners failed in both their motion papers and their reply to respondent’s response to present any source reason or basis see rule f c for our concluding that respondent has the policy described in the second sentence of petitioners’ proposed stipulation in the light of respondent’s failure to deny the truth of the matter stated in the first sentence respondent’s denial of the truth of the matter stated in the second sentence and respondent’s noting that the parties had already stipulated welhaf’s actions we conclude that we shall ann welhaf is referred to as welhaf in our opinion in 129_tc_45 docket no is described in our opinion in ratke v commissioner t c pincite and is there referred to as the case compel stipulation of the first sentence of petitioners’ proposed stipulation and we shall not compel stipulation of the second sentence we hold in part for petitioners and in part for respondent on this issue c proposed stipulation ann welhaf approved the stipulated decision prepared by appeals officer cary reese by initialing the initialed copy of the stipulated decision and forwarded the original stipulated decision to doreen susi respondent’s supervisory attorney for her signature doreen susi signed the stipulated decision document and forwarded it to the tax_court for entry as the decision of the tax_court the stipulated decision approved by ann welhaf did not have a below_the_line stipulation that referenced the dollar_figure assessment made by respondent that was set forth in the computational documents audit statement in docket no respondent’s response is the matters contained in paragraph have already been stipulated to in paragraph sec_40 and of the second supplemental stipulation of facts respondent does not deny the truth of the matters in petitioners’ proposed stipulation and so we conclude that we shall compel this stipulation we hold for petitioners on this issue d proposed stipulation the attached time sheets for attorney ann welhaf do not indicate any time was charged by ann welhaf for reviewing the computational documents audit statement that accompanied the stipulated decision document prepared by appeals officer cary reese in docket no the timesheets apparently six pages attached to petitioners’ motion as exhibit do not indicate what specific work welhaf did on the case thus petitioners’ proposed stipulation’s focus on a particular item that is not on the timesheets does not advance our understanding of what did or did not happen during the course of the case letters attached to respondent’s response and petitioners’ reply show that the parties made efforts to deal with what welhaf did or did not do with respect to the computational documents accompanying the stipulated decision document in the case those attached letters foster a hope that the parties may be able to stipulate as to welhaf’s actions in the meanwhile petitioners’ proposed stipulation is not helpful and it appears to have a potential for misleading the court accordingly we conclude that we shall not compel stipulation of petitioners’ proposed stipulation we hold for respondent on this matter however we expect the parties to stipulate the relevant underlying information e proposed stipulations and a ann welhaf did not review the computational documents audit statement accompanying the stipulated decision prepared by appeals officer cary reese in docket no a alternative to no above ann welhaf did review the computational documents audit statement accompanying the stipulated decision prepared by appeals officer cary reese in docket no if the words in petitioners’ proposed stipulation have the same meaning as the same words in petitioners’ proposed stipulation a then at least one of the proposed stipulations cannot be true if petitioners offer alternatives that cannot both be true then they have failed to comply with their obligation to demonstrate that either alternative fairly should not be in dispute within the meaning of rule a we will not enter into a discussion as to whether these alternatives properly are contradictories or contraries the truth may be far more nuanced we hold for respondent on this matter but expect the parties to work out proper stipulations see our comments with respect to proposed stipulation f proposed stipulation other than the reference to the dollar_figure assessment in the computation documents audit statement provided to the ratkes’ counsel with the stipulated decision there is no documentation in the administrative file in docket no or in ratkes’ counsel david bosse’s file that appeals officer cary see eg 77_tc_428 ndollar_figure quoting dickerson the interpretation and application of statute sec_224 rule f provides that a failure to respond to a matter or an evasive or not fairly directed response to a matter will result in that matter’s being deemed stipulated the structure established by rule f does not accommodate the simultaneous offering of alternative stipulations that cannot both be true reese informed the ratkes’ counsel of the dollar_figure assessment made by respondent after the tax_court petition was filed in docket no respondent does not agree that the statement is accurate we cannot tell from petitioners’ motion to compel stipulations respondent’s response and petitioners’ reply whether petitioners’ proposed stipulation fairly should not be in dispute within the meaning of rule a accordingly we shall not compel petitioners’ proposed stipulation we hold for respondent on this issue however the parties should be able to stipulate relevant matters if respondent contends there are documents in the administrative file or in petitioners’ former counsel’s file that show that petitioners’ former counsel was informed of the assessment then the parties should stipulate those documents and perhaps the parties’ conflicting interpretations of those documents g proposed stipulation respondent did not put a freeze code on the ratkes’ account after the notice_of_deficiency was mailed had respondent put a freeze code on the ratkes’ account the dollar_figure reported by the ratkes as additional tax on their second amended_return for would not have been assessed by respondent after the ratkes’ petition was filed with the tax_court in docket no respondent does not object to the first sentence of this proposed stipulation but contends the second sentence is purely speculative petitioners have not explained why they believe the dollar_figure would not have been assessed had a freeze code been placed on their account they have neither cited nor included in their motion to compel stipulations or their reply any part of a manual or other authority on this matter even if they had cited or included such material the most we could conclude would be in terms of oughtness and likelihood oughtness and likelihood may turn out to be significant in resolving petitioners’ motions under sec_7430 and sec_6673 but they are not the same as the absolute statement in the second sentence of proposed stipulation we conclude that we shall compel the stipulation of the first sentence but not the second sentence of petitioners’ proposed stipulation we hold in part for petitioners and in part for respondent on this issue h proposed stipulations and a respondent changed its litigation strategy set forth in the notice_of_determination and in the chief counsel’s memorandum of date because respondent determined this strategy would not be successful in having the tax_court vacate the stipulated decision in docket no and reenter a new decision in that case that set forth the dollar_figure assessment as a deficiency instead respondent relitigated the ratkes’ liability for the dollar_figure assessment in the collection_due_process review proceeding before judge foley at trial respondent’s counsel pursued a litigation strategy which would have had the tax_court recognize the dollar_figure disputed assessment as an agreed deficiency that was subject_to collection a alternative to no above respondent changed its litigation strategy set forth in the notice_of_determination and in the chief counsel’s memorandum of date because it determined to be competed by respondent instead respondent litigated the ratkes’ liability for the dollar_figure assessment in the collection_due_process review proceeding before judge foley at trial respondent’s counsel pursued a litigation strategy which would have had the tax_court recognize the dollar_figure disputed assessment as an agreed deficiency that was subject_to collection see our comments in e proposed stipulations and e supra p we shall not compel petitioners’ proposed stipulations and a we hold for respondent on this matter the stipulation process should enable each side to put its best foot forward and not have to waste everyone’s time and energy on matters which fairly should not be in dispute when the court has the impression that the parties are engaging in obstructive wrangling rather than constructive cooperation in stipulating it is just a short step to a conclusion that the obstructors do not have good feet to put forward in the instant we assume petitioners intend to refer to the memorandum dated date which was one of the memoranda dealt with in our opinion in 129_tc_45 and therein sometimes referred to as the hyman memorandum see id pincite proceeding the parties already have filed extensive stipulations they should be able to agree to stipulations that clarify the disputed matters dealt with in petitioners’ motion to compel stipulations then we can deal properly with petitioners’ motions under sec_7430 and sec_6673 for now we choose to regard both sides’ efforts in connection with petitioners’ motion to compel stipulations as an unwelcome but brief detour in an otherwise productive stipulation process an appropriate order will be issued granting in part and denying in part petitioners’ motion to compel stipulations
